Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered July 13, 1989, convicting defendant, after a jury trial, of criminal mischief in the second degree, and sentencing him, as a second felony offender, to a term of imprisonment of 3 to 6 years, unanimously affirmed.
The proof at trial was adequate to establish the value of the damage that defendant caused, the documentary evidence showing that cost of replacing the broken window was nearly $2,900 (see, People v Simpson, 132 AD2d 894, 895, lv denied 70 NY2d 937, citing 8 Zett, NY Crim Pro, Penal Law ¶ 73.2 [2]). And, in light of this uncontroverted evidence regarding the cost of the repair, there is no reasonable view of the evidence that would have supported a conviction on the lesser charge of criminal mischief in the third degree, but not the greater charge for which defendant now stands convicted (People v Glover, 57 NY2d 61).
We have considered defendant’s argument that his sentence is excessive and find it to be without merit in view of, inter alia, defendant’s lengthy criminal record involving numerous similar and other crimes. Concur — Carro, J. P., Wallach, Kassal and Rubin, JJ.